DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger et al. (US PG Pub. No. US 2015/0145966 A1, May 28, 2015) (hereinafter “Krieger”) in view of Reiter et al. (US PG Pub. No. US 2014/0336461 A1, Nov. 13, 2014) (hereinafter “Reiter”) and Noriyuki . 
	Regarding claim 1: Krieger teaches a surgical instrument, comprising: an emitter assembly configured to emit electromagnetic radiation (EMR), the emitter assembly comprising: a first emitter configured to emit light (light source 14, [0055], [0056]). While light source (14) is described as being an “illuminating” light ([0056]) which appears to at least imply that it emits visible light, Krieger is silent on the light source (14) being configured to emit at least one of visible light, infrared radiation, or a combination thereof.
	Reiter, in the same field of endeavor, teaches the use of a visible light source ([0069]) in combination with a projected structured light pattern. Reiter further teaches that visible (white) light is used in order to generate an image to be presented to the surgeon for viewing ([0069], [0043]). 
	It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the light source of Krieger as a visible light source as taught by Krieger in order to provide a visible light image to the surgeon for viewing. 
	Further regarding claim 1: Krieger and Reiter teach a second emitter configured to emit structured electromagnetic radiation (Krieger - [0061] - "a separate light" is the second emitter, claim 12; Reiter – [0041]); and a waveform sensor assembly configured to: detect the electromagnetic radiation emitted by the emitter assembly (Krieger - 3D camera 13 or stereo camera 16, and optical camera 15); and obtain three-dimensional images corresponding to the detected electromagnetic radiation (Krieger - [0038]).
	Krieger and Reiter do not teach wherein the emitter assembly further comprises: an EMR source configured to supply the EMR to the first emitter and the second emitter; and a light valve configured to control whether the EMR emitted from the EMR source proceeds to the first emitter or the second emitter.

	It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the instrument of Xu by providing a single EMR source and switching between the unstructured light (“uniform illumination”) and structured light (“spot illumination”) using a light valve as taught by Noriyuki in order to provide a more compact instrument for performing the imaging of Krieger and Reiter in a more space-efficient manner as opposed to having two separate EMR sources. 
	Regarding claim 2: Krieger, Reiter and Noriyuki teach the surgical instrument of claim 1, wherein the surgical instrument comprises a scope (Krieger - laparoscope 12).
	Regarding claim 3: Krieger, Reiter and Noriyuki teach the surgical instrument of claim 1, wherein the structured electromagnetic radiation comprises visible or nonvisible electromagnetic radiation wavelengths (it is noted that this is inherent based on Krieger's disclosure of "light" - light can only be visible, non-visible or a combination of visible and non-visible; however, Reiter further teaches that the structured light pattern can either be visible or non-visible – [0068]).
	Regarding claim 4: Krieger, Reiter and Noriyuki teach the surgical instrument of claim 1, wherein the waveform sensor assembly comprises a first waveform sensor and a second waveform sensor (Krieger - 3D camera 13 or stereo camera 16, and optical camera 15).
	Regarding claim 5: Krieger, Reiter and Noriyuki teach that the first waveform sensor (optical camera 15) is a hyperspectral waveform sensor (Krieger - [0075], claim 9), but are silent as to whether the second waveform sensor is a hyperspectral waveform sensor. 
prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement both waveform sensors of Krieger to comprise hyperspectral waveform sensors in order to maximize the information available and improve diagnostic utility as much as possible.
Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger, Reiter and Noriyuki as applied to claims 1 and 4 above, and further in view of Mintz et al. (US Patent No. 10,136,959 B2, Nov. 27, 2018) (hereinafter “Mintz”).
Regarding claim 6: Krieger, Reiter and Noriyuki teach the surgical instrument of claim 4, wherein the first waveform sensor and the second waveform sensor are positioned oppositely relative to each other (Krieger – [0018], [0055] – figure 2 shows the two cameras and the light source as positioned “oppositely relative to each other” inside of the bore of the laparoscope, see annotated figure below; Reiter – figure 2 – the white light camera and the patterned camera are shown positioned perpendicularly or “positioned oppositely” to one another).
[AltContent: ][AltContent: ]
    PNG
    media_image1.png
    866
    781
    media_image1.png
    Greyscale


	Mintz, in the same field of endeavor, teaches an endoscope tip (where the scope of Krieger can be an endoscope – [0060], [0071] and Reiter teaches that laparoscopic procedures are performed with endoscopes – [0010]) comprising two light sources (432) positioned oppositely relative to each other (figure 4B). 
	It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to arrange the first and second emitters of Krieger, Reiter and Noriyuki as taught by Mintz in order to allow them to be efficiently fit into the footprint of the endoscopic tip and because since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger, Reiter and Noriyuki as applied to claim 1 above, and further in view of Wu, Tao T., and Jianan Y. Qu. "Optical imaging for medical diagnosis based on active stereo vision and motion tracking." Optics express 15, no. 16 (2007): 10421-10426 (hereinafter “Wu”).
	Regarding claim 7: Krieger, Reiter and Noriyuki teach the surgical instrument of claim 1, but do not teach wherein the waveform sensor assembly comprises a control circuit configured to track movement of a tissue structure on a display according to the detected electromagnetic radiation.
	Wu, in the analogous art of colposcopy, teaches a combined white light and structured light imaging system (figure 1) comprising a control circuit configured to track movement of a tissue structure on a display according to detected electromagnetic radiation (section 2.3). Wu further teaches that 3D surface tracking of tissue provides accurate tracking of tissue which is smooth and lacking in features or landmarks, which makes it difficult to track using conventional 2D tracking (Introduction, Conclusion). 
prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the instrument of Krieger, Reiter and Noriyuki to include a control circuit configured to track movement of a tissue structure on a display according to the detected electromagnetic radiation as taught by Wu in order to provide accurate tracking for body organs which may be smooth or lacking in features and landmarks which are difficult to track using conventional methods in view of the further teachings of Wu. 
Response to Arguments
	Objection to the drawings is withdrawn in light of the amendment to the drawings.
	Objection to the specification is withdrawn. 
	Applicant’s arguments, with respect to prior art rejections of pending claims 1-7, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin, Jianyu, Neil T. Clancy, Ji Qi, Yang Hu, Taran Tatla, Danail Stoyanov, Lena Maier-Hein, and Daniel S. Elson. "Dual-modality endoscopic probe for tissue surface shape reconstruction and hyperspectral imaging enabled by deep neural networks." Medical image analysis 48 (2018): 162-176 – teaches a hyperspectral structured light endoscopy system
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793